 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT DENNIS SHERROD,                              No. 2:19-cv-1062 CKD P
12                         Plaintiff,
13            v.
14    UNKNOWN,                                            ORDER
15                         Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants that

19   occurred while he was an inmate at Corcoran State Prison. The alleged violations took place in

20   Kings County, which is part of the Fresno Division of the United States District Court for the

21   Eastern District of California. See Local Rule 120(d).

22           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25           Good cause appearing, IT IS HEREBY ORDERED that:

26           1. This action is transferred to the United States District Court for the Eastern District of

27                 California sitting in Fresno; and

28   /////
                                                         1
 1           2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: June 14, 2019
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/sher1062.22

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
